Citation Nr: 1042104	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  07-02 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a cardiac disorder.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for chronic headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to December 
1969.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2005 decision by the RO in Denver, Colorado, 
that in pertinent part, denied service connection for headaches 
and degenerative arthritis of the right knee.  This case also 
comes to the Board on appeal from a November 2005 decision that 
determined that new and material evidence had not been submitted 
to reopen the claim for service connection for cardiomyopathy 
with congestive heart failure.  A video conference hearing was 
held before the undersigned Veterans Law Judge in September 2010.

Additional evidence was received from the Veteran in June 2009 
and September 2010.  As the Veteran has waived initial RO review 
of this evidence, the Board will consider it.  38 C.F.R. 
§ 20.1304 (2010).

The issues of service connection for a cardiac disorder and 
chronic headaches are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for cardiomyopathy with 
congestive heart failure in a September 2003 rating decision, and 
properly notified the Veteran by a letter dated in September 22, 
2003.  A notice of disagreement was received from the Veteran, 
and a statement of the case was issued in November 2004.  A 
timely substantive appeal was not received from the Veteran as to 
this issue, and the September 2003 decision became final.


2.  Some of the evidence received since the September 2003 rating 
decision is not cumulative of evidence previously of record and 
raises a reasonable possibility of substantiating the claim for 
service connection for a cardiac disorder.

3.  A right knee disability, gouty arthritis, began many years 
after active duty and was not caused by any incident of service.
 

CONCLUSIONS OF LAW

1.   New and material evidence having been received, the claim 
for entitlement to service connection for a cardiac disorder is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2010).

2.  A right knee disability was not incurred in or aggravated by 
the Veteran's active military service, nor may it be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim to reopen a previously and finally denied claim, VA 
must notify a claimant of the evidence and information that is 
necessary to reopen the claim and VA must notify the claimant of 
the evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by the 
claimant.  To satisfy this requirement, VA must look at the bases 
for the denial in the prior decision and provide a notice letter 
that describes what evidence would be necessary to substantiate 
that element or elements required to establish service connection 
that were found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

The RO provided the appellant pre-adjudication notice by letters 
dated in February 2005 and June 2005.  Complete notice was sent 
in March 2006 and the claim was readjudicated in a November 2008 
supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

As to the application to reopen a previously denied claim for a 
cardiac disorder, the Board finds that in view of its favorable 
disposition of this matter, all notification and development 
action needed to fairly adjudicate this matter has been 
accomplished.

VA has obtained service treatment records, records from the 
Social Security Administration (SSA), assisted the appellant in 
obtaining evidence, afforded the appellant physical examinations, 
obtained medical opinions as to the etiology and severity of 
disabilities, and afforded the appellant the opportunity to give 
testimony before the Board.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the appellant's claims file; and the appellant 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.


Analysis

New and Material Evidence 

Although it appears that the RO has reopened the previously 
denied claim for service connection for a cardiac disorder, 
regardless of how the RO ruled on the question, the Board must 
determine for purposes of jurisdiction whether there is new and 
material evidence sufficient to reopen the claim.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).

Generally, a claim which has been denied may not thereafter be 
reopened and allowed based on the same record.  38 U.S.C.A. § 
7105.  However, pursuant to 38 C.F.R. § 5108, if new and material 
evidence is presented or secured with respect to a claim which 
has been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In determining 
whether evidence is "new and material," the credibility of the 
new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The Veteran submitted his original claim for service connection 
for a cardiac disorder in November 2002.  In a September 2003 
rating decision, the RO denied service connection for 
cardiomyopathy with congestive heart failure, and properly 
notified the Veteran by a letter dated in September 22, 2003.  A 
notice of disagreement was received from the Veteran, and a 
statement of the case was issued in November 2004.  A timely 
substantive appeal was not received from the Veteran as to this 
issue, and the September 2003 decision became final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.


The evidence of record at the time of the September 2003 rating 
decision included the Veteran's service treatment records which 
reflect that in April 1969, the Veteran complained of chills, 
sweats, fever, stiff neck and frontal headache for several days.  
On examination, the examiner noted a mid-systolic murmur and 
distended jugular veins; the diagnostic impression was (1) fever 
of undetermined origin, (2) mitral regurgitation, mild, 
questionable etiology, (3) mild congestive heart failure 
questionable secondary "myocardopathy" questionably secondary to 
(1), and questionable shortness of breath on exertion.  The 
Veteran was hospitalized in April 1969.  The hospital discharge 
diagnosis was fever of undetermined origin, possible scrub 
typhus.  

Records on file at the time of the prior denial also included VA 
medical records dated in 1989 reflecting treatment for gout and a 
diagnosis of hypertension.  A March 2001 private medical record 
from J.M., MD, indicated that the Veteran and his wife reported 
that he had heart inflammation and valvular disease since 
approximately 1993.  He was diagnosed with heart inflammation and 
murmur.  In a June 2002 letter, R.D.S., MD, diagnosed known 
history of cardiomyopathy.  An August 2002 initial consultation 
by K.A.T, MD, reflects the following pertinent diagnoses:  
chronic renal failure, hypertension, and report of 
cardiomyopathy.  A November 2002 treatment note from H.B., MD, 
reflects a diagnosis of congestive heart failure (CHF).  Private 
medical records from D.B., MD dated in 2003 reflect a diagnosis 
of chronic hypertension and cardiomyopathy with congestive heart 
failure by echocardiogram.  

In its September 2003 rating decision, the RO denied service 
connection for cardiomyopathy with congestive heart failure, 
finding that the current cardiac disorder was not linked to 
service.

In January 2005, the Veteran filed an informal claim to reopen 
his previously denied claim for service connection for a cardiac 
disorder.  During the course of the appeal he has submitted 
several statements.  An October 2005 VA medical opinion was 
obtained.  In a December 2004 private medical record, H.B., MD, 
opined that the Veteran's heart problem started in the service in 
1969.

Upon review of the record, the Board finds that some of the 
evidence received since the September 2003 rating decision is new 
and material.  Specifically, the claims file now contains medical 
evidence linking the current cardiac disorder with service, the 
lack of which was one basis for the prior denial.  Thus, this 
evidence relates to unestablished facts necessary to substantiate 
the claim and raises a reasonable possibility of substantiating 
the claim for service connection for a cardiac disorder, and the 
claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Service Connection for a Right Knee Disability 

The Veteran contends that he incurred a right knee disability due 
to a fall while playing basketball during service.

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested during 
service either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that 
service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must 
be competent evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Moreover, where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease during 
the period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service treatment records reflect that in January 1969, the 
Veteran bruised his knee while playing basketball.  A small 
amount of fluid was noted in the bursa, with no limitation of 
motion, and there was tenderness over the patella.  An Ace 
bandage was given and limited duty was prescribed.  Subsequent 
service treatment records are negative for a right knee 
disability, and service treatment records are negative for 
arthritis or gout.

Post-service medical records are negative for a right knee 
disability until 1989.  A September 1989 VA medical record 
reflects that the Veteran had been referred for gout.  His first 
episode was noted two years ago with a swollen right foot.  The 
diagnostic assessment was questionable gout.  In October 1989, he 
reported that he had a painful hand joint two or three years ago, 
and other joints also became painful, including the knee.  VA 
medical records dated from 1990 to 1992 reflect treatment for 
gout.  In March 1991 the Veteran complained of right knee pain 
and was diagnosed with gout.  In April 1991, he gave a history of 
gout in the right knee; the diagnosis was arthritis of the right 
knee.  A December 1992 treatment note reflects that the Veteran 
complained of severe pain in the left ankle, left elbow and right 
knee.  The diagnoses were gout and muscle spasms.

Records from the SSA reflect that he was found to have become 
disabled in September 1993 due to a primary diagnosis of gouty 
arthritis.

An April 1996 private examination report from R.W.V., MD, 
reflects that he diagnosed mixed arthritis, both gouty arthritis 
and rheumatoid arthritis, primarily involving the hands, fingers, 
wrists, and knees.

In his initial November 2002 claim for service connection, the 
Veteran reported that he had gout from 1982 to the present, and 
rheumatoid arthritis from 1994 to the present.  

A March 2001 private medical examination from J. M., MD, reflects 
that the Veteran and his wife reported that he began having 
trouble with arthritis and/or gout more than ten years ago.  His 
hands, wrists, knees, elbows, and feet were affected.  In August 
2002, Dr. T. diagnosed gout and rheumatoid arthritis.  A December 
2002 private medical record from Dr. B. reflects that the Veteran 
gave a long history of arthritis.  Dr. B. stated that after 
discussing the case with a rheumatologist, it was thought 
probably to be gout.  It was noted that he had arthritis of the 
knees.  By a letter dated in March 2003, a private 
rheumatologist, D.B., MD, noted that the Veteran had chronic 
renal insufficiency with evidence of persistent polyarticular 
tophaceous gouty arthritis.  In June 2003, he diagnosed gouty 
arthritis.

At a May 2005 VA compensation and pension examination, the 
examiner noted that she had reviewed the Veteran's medical 
records.  The examiner noted that the Veteran was well-known to 
have gout in the past.  He had very elevated uric acids as far 
back as 1994, as shown in his lab reports.  She noted that he had 
gout attacks in just about every joint in his body.  The Veteran 
reported that while playing basketball during service in Vietnam, 
he fell on his right knee with all of his weight.  He was 
treated, and given a bandage and crutches.  He was given a 
profile for two weeks.  He only recently saw someone for the 
first time about that knee.  A clinical examination was 
performed, and the examiner said the knee did not feel like an 
acute gout at this stage, but it could be a chronic gout 
arthritis.  The diagnosis was right knee degenerative arthritis 
with mild to moderate laxity of tissues.  An X-ray study showed 
extensive degenerative joint disease.

At a September 2008 VA knee examination, the examiner noted that 
he had reviewed the Veteran's claims file.  He noted that the 
Veteran was seen in January 1969 for a bruised right knee.  The 
Veteran reported that he injured his right knee in service, and 
had intermittent knee pain beginning in 1970.  On examination, 
the examiner noted that the Veteran was very obese.  An X-ray 
study of the right knee showed severe degenerative changes.  The 
diagnosis was right knee with degenerative arthritis, severe, and 
limited motion.  The examiner opined that the current right knee 
disability was less likely as not (less than 50/50 probability) 
caused by or the result of the bruise or injury sustained in 
service in 1969.  He noted that the Veteran had no subsequent 
treatment for a right knee disability in service, and that 
medical records dated in 2003 showed treatment for polyarticular 
gouty arthritis.  He noted that the knee injury in service was 
just a bruise, with no evidence of dislocation, fracture, 
subluxation or torn meniscus.  He noted that the Veteran has 
gout, and that with recurrence of gout and urates in the joint, 
the joint becomes narrowed and the cartilage is destroyed, 
leading to degenerative arthritis of the joint.  He also opined 
that obesity produced an abnormal increased pressure on the 
weight bearing surface of the knee joints that leads to 
degeneration.  He noted that the Veteran was obese and had been 
so for a number of years, and this may have contributed to the 
degenerative arthritis of the knee.

The Board notes that although the Veteran injured his knee in 
service, there is no medical evidence of a chronic right knee 
disability in service or for many years after service.  Such a 
lapse of time is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. 
Cir. 2000).


The Veteran has asserted that he incurred a right knee disability 
during his period of active service.  The Board notes that under 
certain circumstances lay statements may serve to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability, or symptoms of 
disability, susceptible of lay observation.  Jandreau, supra.  
The Courts have in the past held that lay testimony is competent 
regarding features or symptoms of injury or disease when the 
features or symptoms are within the personal knowledge and 
observations of the witness.  Layno v. Brown, 6 Vet. App. 465, 
469-70 (1994); see also Buchanan, supra.  Although the Veteran 
reports that he had continuous right knee symptoms since service, 
he did not mention a right knee disability when he filed claims 
for other disabilities in November 2002.  Moreover, the service 
treatment records reflect a single incident of a right knee 
injury, with no subsequent treatment in service or for many years 
afterward.  Service treatment records are entirely negative for 
gout, and the Veteran himself has reported that his gout symptoms 
began in the early 1980s, more than a decade after service.  The 
Board therefore finds that the Veteran's assertions of continuous 
right knee symptoms since service are not credible.

As to a causal relationship between his current right knee 
disability and service, the Veteran is not qualified to offer an 
opinion because the question of etiology of his current right 
knee disability is not lay-observable and requires medical 
expertise.  Several private and VA medical records reflect that 
he has gout in multiple joints, including both knees, and two VA 
examiners have related his right knee problems to gouty 
arthritis.  The Board assigns far more probative weight to the 
findings of the September 2008 VA examiner, discussed above, than 
to the Veteran's assertions.

There is no competent evidence of record linking the current 
right knee gouty arthritis, first shown decades after active 
duty, to any incident of service.

The weight of the competent and credible evidence demonstrates 
that the Veteran's current right knee disability began many years 
after his active duty and was not caused by any incident of 
service.  As the preponderance of the evidence is against the 
claim for service connection for a right knee disability, the 
benefit-of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 49.

ORDER

As new and material evidence has been received, the claim for 
service connection for a cardiac disorder is reopened and the 
appeal is granted to this extent only.

Service connection for a right knee disability is denied.

REMAND

Although further delay is regrettable, the Board finds that 
further development is required prior to adjudication of the 
Veteran's claims for service connection for a cardiac disorder 
and chronic headaches.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As to the claim for service connection for chronic headaches, 
service treatment records reflect that in April 1969, the Veteran 
complained of chills, sweats, fever, stiff neck and frontal 
headache for several days.  The examiner diagnosed, in part, a 
fever of undetermined origin.  During a subsequent April 1969 
hospitalization, it was noted that the Veteran had bi-frontal 
headache, myalgia, backache and chills; the discharge diagnosis 
was fever of undetermined origin, possible scrub typhus.  The 
Veteran essentially contends that he incurred a chronic headache 
disorder due to his in-service fever/illness (which he describes 
as malaria).  Current medical records reflect that he has been 
treated for headaches.  At a May 2005 VA examination, the 
examiner diagnosed tension headaches, finding no localized 
neurological lesions and no history of migraine.  She stated that 
the headaches could be associated with metabolic disturbance such 
as raised creatinine.

Although a VA examination was performed in May 2005 regarding the 
Veteran's claimed chronic headaches, a clear medical opinion was 
not provided as to the etiology of the current headaches.  The 
Board thus finds that this examination is inadequate, and another 
VA examination is warranted in order to determine whether the 
Veteran has a current chronic headache disability that is related 
to service.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 
U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).

As to the claim for service connection for a cardiac disorder, 
the Board notes that in the case of a veteran who served in the 
Republic of Vietnam during the Vietnam era, such as the Veteran 
in this case, service connection will be presumed for certain 
specified diseases based on presumed exposure to herbicide agents 
(e.g., Agent Orange) in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  The governing regulation, 38 C.F.R. 
§ 3.309(e), was recently amended to include ischemic heart 
disease as a disease presumptively associated with exposure to 
certain herbicide agents.  See 38 C.F.R. § 3.309(e) (as amended 
August 31, 2010).  

"Ischemic heart disease" includes, but is not limited to, 
acute, subacute, and old myocardial infarction, atherosclerotic 
cardiovascular disease including coronary artery disease 
(including coronary spasm) and coronary bypass surgery, and 
stable, unstable and Prinzmetal's angina.  Id.  Note (3) to this 
section provides that the term ischemic heart disease does not 
include hypertension or peripheral manifestations of 
arteriosclerosis such as peripheral vascular disease or stroke, 
or any other condition that does not qualify within the generally 
accepted medical definition of ischemic heart disease.  Id.

The Veteran has received multiple cardiac diagnoses in recent 
years, including cardiomyopathy with congestive heart failure, 
and left bundle branch block shown on electrocardiogram.  He now 
has a pacemaker and internal cardioverter-defibrillator.  As 
noted above, service treatment records reflect that the Veteran 
was treated for a fever in April 1969, during service, and at 
that time the examiner diagnosed (1) fever of undetermined 
origin, (2) mitral regurgitation, mild, questionable etiology, 
(3) mild congestive heart failure questionable secondary 
myocardiopathy questionably secondary to (1), and questionable 
shortness of breath on exertion.

In January 1994, a private physician, R.D.S., MD, diagnosed 
hypertensive cardiovascular disease with secondary left bundle 
branch block, probable mitral valve apparatus dysfunction 
secondary to the above, and mild congestive heart failure.  In 
April 1996, a private physician, Dr. V., indicated that the 
Veteran did not seem to have congestive heart failure currently, 
but had hypertensive heart disease with mitral insufficiency.  In 
December 2004, Dr. B. opined that the Veteran's cardiomyopathy 
and congestive heart failure began during service in 1969.  A 
report of an October 2005 VA examination reflects that the 
examiner questioned the in-service diagnosis of congestive heart 
failure and cardiomyopathy, and opined that the current cardiac 
disorder was not related to service.  Private medical records 
from R.A., MD, T.A.P., MD, and V.J.C., MD, dated in April, May, 
and June 2010 reflect a diagnosis of non-ischemic cardiomyopathy, 
and show that a November 2009 cardiac catheterization revealed 
coronary artery stenosis.  In an undated letter received in June 
2009, a private physician, R.S., MD, opined that the Veteran's 
symptoms of cardiac disease had existed for over 20 years.

In light of the above, the Board finds that additional medical 
clarification is needed prior to Board review of the claim for 
service connection for a cardiac disorder.  Another VA cardiac 
examination is needed to reconcile the conflicting medical 
opinions of record, and for a medical opinion as to whether the 
Veteran currently has ischemic heart disease as defined in 
recently amended 38 C.F.R. § 3.309(e) (see above).  Barr, supra; 
McLendon, supra; see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 
3.159(c)(4)(i).

Ongoing medical records should also be obtained.  38 U.S.C.A. § 
5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, and 
must be obtained if the material could be determinative of the 
claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to 
provide the names and addresses of all VA or 
private medical care providers who have 
treated him for a cardiac disorder or 
headaches since separation from service.  
After securing any necessary releases, obtain 
any pertinent records that are not already on 
file.  In particular, the RO should attempt 
to obtain pertinent VA medical records dated 
since October 2008.

2.  The RO/AMC should schedule the Veteran 
for a VA examination to determine the nature 
and etiology of any current chronic headache 
disorder.  All indicated studies should be 
performed, and the claims folder must be made 
available to the examiner for review prior to 
the examination.

Based on the examination of the Veteran and 
review of the record, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or higher) that any current 
chronic headache disorder had its onset in 
service or within the first post-service 
year, or is causally related to service.

The rationale for any opinion expressed 
should be provided in the examination report.

3.  The RO/AMC should schedule the Veteran 
for a VA cardiological examination to 
determine the nature and etiology of any 
current cardiac disorder.  All indicated 
studies should be performed, and the claims 
folder must be made available to the examiner 
for review prior to the examination.  In 
particular, the examiner should review the 
service treatment records, the December 2004 
private medical opinion by H.B., MD, the 
report of the October 2005 VA cardiac 
examination, as well as recent private 
medical records dated in 2009 and 2010, 
including a June 2009 letter from Dr. S.

Based on the examination of the Veteran and a 
thorough review of the record, the examiner 
should provide an opinion as to the following 
questions.  

(a)	Whether the Veteran currently has 
ischemic heart disease as defined in 
recently amended 38 C.F.R. § 3.309(e).  
(See above.)
(b)	Whether it is at least as likely 
as not (50 percent probability or higher) 
that any current cardiac disorder had its 
onset in service or within the first post-
service year, or is causally related to 
service.

The rationale for any opinion expressed 
should be provided in the examination report.

4.  Thereafter, the RO/AMC should 
readjudicate the claims with consideration of 
all of the evidence of record.  If any 
benefit sought on appeal remains denied, the 
Veteran and his representative should be 
issued a supplemental statement of the case 
and given an opportunity to respond before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


